Citation Nr: 1036111	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of shrapnel 
injury to the back.

2. Entitlement to service connection for right shoulder injury.

3. Entitlement to service connection for residuals of stomach 
injury.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 
1970.  He is the recipient of the Combat Infantryman Badge and 
the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

At his hearing, the Veteran indicates that he had not worked in a 
year and a half due to his service-connected left shoulder, which 
the Board construes as a claim of entitlement to total disability 
rating due to individual unemployability (TDIU rating).  Further, 
in his February 2007 notice of disagreement, the Veteran makes 
arguments with respect to service connection for a blood 
disorder.  No such claim has been adjudicated by the RO.  
Therefore, the Board REFERS these claims to the RO for 
appropriate action. 

The issues of entitlement to service connection for a right 
shoulder injury, residuals of a stomach disorder injury, 
bilateral hearing loss, and tinnitus are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran engaged in combat.

2.  Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that shrapnel scars of the back were incurred during 
military service.


CONCLUSION OF LAW

Scars from shrapnel wounds to the back were incurred in the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for 
scars of the back is a full grant of the benefits sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the 
implementing regulations as to that claim.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (noting that 
lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection).

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

The Board notes that the Veteran's service records indicate that 
he was awarded the Combat Infantryman Badge and Purple Heart, 
which denote combat experience.  Therefore, the Veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b). 

However, competent evidence of a current disability and of a link 
between the current disability and service is still required 
despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza 
v. Brown, 7 Vet. App. 498, 507-13 (1995).  The statute "does not 
create a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected," but only "considerably 
lighten[s] the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  

The Veteran contends that he sustained injury to the back from 
RPG (rocket-propelled explosions) during combat.  Therefore, he 
contends that he is entitled to service connection for the 
residual scars from this injury.

The Board observes that the Veteran is entitled to application of 
38 C.F.R. 
§ 1154(b).  Therefore, the Board determines that his description 
of his in-service injuries is consistent with his service, and 
that he sustained shrapnel wounds to his back during service.  

The Board acknowledges that shrapnel wounds to the back are not 
documented in the Veteran's service treatment records, whereas 
injury to the left shoulder is noted.  However, the Board finds 
that the fact that this document does not reference the back does 
not preclude the conclusion that the Veteran also sustained 
shrapnel wounds to the back, as they may have been documented 
elsewhere or not documented at all given the circumstances of 
combat.  Further, the July 2006 VA examiner noted scars of the 
back that he described as scars from shrapnel wounds.  Therefore, 
the examiner concluded that these scars were consistent with 
shrapnel scars.   

In light of these facts, the Board resolves all reasonable doubt 
in the Veteran's favor and finds that the Veteran has residual 
scars on his back from shrapnel wounds in service.  Therefore, 
service connection for back scars, residuals of shrapnel wounds, 
is granted.


ORDER

Service connection for back scars, residuals of shrapnel wounds, 
is granted.



REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary with respect to the Veteran's stomach, 
right shoulder, bilateral hearing loss, and tinnitus claims.  
Specifically, VA examinations are necessary.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

As for the right shoulder claim, the Board notes that no VA 
examination was conducted.  The Veteran complained of a right 
shoulder pinched nerve at induction, but no clinical 
abnormalities were found.  Post-service treatment records show a 
diagnosis of osteoarthritis of the right shoulder, although no 
imaging studies are of record.  Additionally, the July 2006 VA 
examiner documented scars of the right shoulder, but only 
discussed scars of the back and left shoulder in her opinion.  
The Veteran contends that he has a current disorder of the right 
shoulder due to carrying 150 pounds of ammunition while firing 
his weapon during combat.  As with the Veteran's back claim, 
discussed above, the Veteran is entitled to the combat exception.  
See supra 38 U.S.C.A. § 1154(b) (2009).  Therefore, a VA 
examination should be scheduled to determine what disorders of 
the right shoulder, if any, he currently suffers and if they are 
causally or etiologically related to his military service. 

With respect to the stomach claim, the Veteran testified that he 
sustained injury to his stomach from a grenade explosion.  It was 
indicated that the shrapnel did not penetrate the abdomen and the 
injury did not require stitches, but that there was an injury 
sustained.  As with the right shoulder, the Board notes that the 
Veteran also was not afforded a VA examination and he is entitled 
to the combat exception.  Id.  Furthermore, a June 1985 VA 
treatment record noted some raised areas on the abdomen.  
Accordingly, the Board determines that the Veteran should be 
afforded a VA examination with regard to this claim. 

Additionally, the Board notes first that the Veteran reported 
treatment at the Portland VA medical center (VAMC) in September 
1976 for his stomach.  A request for records from the Portland 
VAMC yielded records from 1970, 1971, and 1985, but no records 
from 1976.  However, the VAMC was asked to provide a negative 
response if no records from September 1976 were available, and 
the VAMC did not do so.  Therefore, another request to this VAMC 
is necessary to ensure that records from September 1976 are not 
available.

The Veteran was afforded a VA audiological examination in July 
2006; however, the examination report is inadequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner stated 
that she could not resolve the question of a relationship between 
the Veteran's bilateral hearing loss and tinnitus and his 
military service without resorting to mere speculation.  Thus, 
the examiner did not provide an opinion.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123-24 (2007).  Furthermore, the Board notes 
that she also did not provide any rationale for her conclusion 
that she could not provide an opinion without resort to 
speculation.  Moreover, the Veteran appears to have had 
audiometric testing performed by an audiologist, but the opinion 
was rendered by the same registered nurse who performed the 
Veteran's examination for muscles and scars.  The Board is not 
clear as to the reason the audiologist did not provide the 
opinion, but finds that the nature of hearing disorders requires 
an opinion from someone versed in those disorders, i.e., an 
audiologist or otologist.  For these reasons, the Board finds 
that another VA examination is warranted for his hearing loss and 
tinnitus claims. 

Accordingly, the case is REMANDED for the following action:

1.	Make another request to the Portland VAMC 
for September 1976 records, and document 
all efforts to obtain these records.  
Ensure that a negative response is 
received if no such records exist. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of a current right shoulder 
disorder.  The claims file, to include a 
copy of this remand, should be made 
available for review, and the examination 
report should reflect that such review 
occurred.  Upon a review of the record and 
examination of the Veteran, the examiner 
should respond to the following:

Is it at least as likely as not (50 
percent probability or greater) that 
any right shoulder disorder is 
related to his military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of a current stomach disorder, 
including scars.  The claims file, to 
include a copy of this remand, should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

Is it at least as likely as not (50 
percent probability or greater) that 
any current stomach disorder is 
related to his military service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

4.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his bilateral hearing loss and 
tinnitus.  The examination and opinion 
should be rendered by an audiologist or 
otologist who performs the examination.  
The claims file, to include a copy of this 
remand, should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of 
the Veteran, the examiner should respond 
to the following:

Is it at least as likely as not (50 
percent probability or greater) that 
any hearing loss and tinnitus 
exhibited by the Veteran currently, 
is related to his claimed in-service 
noise exposure or is otherwise 
directly related to his military 
service?
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion. 

5.	After completing the above actions and any 
other development indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated, to include all 
evidence received since the December 2007 
statement of the case.  If any claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


